                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 J & J SPORTS PRODUCTION, INC.,              )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 15-353 (MN)
                                             )
 M&I HOSPITALITY OF DELAWARE                 )
 INC., IGOR RAMOS, MARTHA RIVERA             )
 d/6/a MORELIA MEXICAN                       )
 RESTAURANT,                                 )
                                             )
                       Defendants.           )


                                    MEMORANDUM OPINION


Charles J. Brown, III, GELLERT SCALI BUSENKELL & BROWN, LLC, Wilmington, DE - attorneys
for Plaintiff




November 19, 2018
Wilmington, Delaware
       Before the Court is a Motion for Default Judgment (the "Motion") (D.I. 11) submitted by

Plaintiff J & J Sports Production, Inc. (hereinafter "J&J" or "Plaintiff') against M&I Hospitality

of Delaware ("M&I"), Igor Ramos ("Ramos"), and Martha Rivera ("Rivera") d/b/a Morelia

Mexican Restaurant (collectively "Defendants") for the unlawful interception and exhibition of

Plaintiffs program without a proper commercial license pursuant to claims of 47 USC § 605, 47

USC§ 553, and for common law conversion. For the reasons below, the Court grants the Motion

as to M&I, denies the Motion as to the individual Defendants Igor Ramos and Martha Rivera, and

awards damages to Plaintiff in the amount of $2,752.

I.     BACKGROUND

       Plaintiff is an international sports and entertainment distributor. (D.I. 12 at 1). In the

Spring of 2013, Plaintiff contracted for the "exclusive nationwide television distribution rights to

the Floyd Mayweather, Jr. v. Robert Guerrero, WBS Welterweight Championship Fight Program

and its undercard bouts (the "Fight") taking place on May 4, 2013. (D.I. 1 at 2). Leading up to

the Fight, J&J entered sublicensing agreements with commercial entities across North America,

granting those entities limited commercial rights to show the Fight. (Id at 3).

       Almost two years after the Fight, on May 1, 2015, Plaintiff filed a Complaint for Damages

(the "Complaint") against Defendants alleging that:

       [w]ith full knowledge that the [Fight] was not to be intercepted, received and
       exhibited by entities unauthorized to do so, defendants and/or their agents, servants,
       workmen or employees so did unlawfully publish, divulge and exhibit the Program
       at the time of its transmission at their addresses of their respective establishments,
       as indicated above. Said unauthorized interception, publication, exhibition and
       divulgence by defendants was done willfully and for purposes of direct or indirect
       commercial advantage or private financial gain.

(Id). Plaintiff asserted three claims against the Defendants: violation of 47 U.S.C. § 605; violation

of 47 U.S.C. § 553; and common law conversion. (Id at 2-5). Following inaction from all parties,


                                                 1
the Honorable Gregory M. Sleet issued a Status Report Order on February 3, 2016, directing

Plaintiff to "submit a status letter ... no later than February 23, 2016." (D.I. 3). Plaintiff failed to

comply. Thereafter, on March 14, 2016, Plaintiff submitted requests for default as to each of the

Defendants. (D.I. 4, 5, 6). The Clerk entered default as to each of the Defendants the same day.

(D.I. 7, 8, 9). More than two years later, on September 20, 2018, the case was reassigned to the

undersigned. On October 2, 2018, the Court entered an Order to Show Cause for failure to

prosecute. (D.I. 10). On October 10, 2018, nearly thirty-one (31) months after the entry of default,

Plaintiff filed its Motion. (D.I. 11).

        With its Motion, Plaintiff submitted an affidavit from its President 1, (id., Exhibit A) (the

"Gagliardi Affidavit"); its contract for the exclusive license to exhibit a live telecast of the Fight

(Id., Exhibit A-1); a "rate-card" for commercial sub-licenses (Id., Exhibit A-2); and an affidavit

from an investigator named Daniel Szlezak (Id., Exhibit B) (the "Szlezak Affidavit"). The Szlezak

Affidavit outlines the investigator's presence at Morelia Mexican Restaurant on the night of the

Fight and indicates that he (1) paid a $6 cover charge to enter the establishment, (2) observed five

televisions of various size placed around the room, and (3) watched a portion of an undercard fight

playing on a television. (Id, Exhibit B at 1). Szlezak states "I counted the number of patrons two

(sic) separate times. The head counts were 85, 88, 92." (Id.).

        On November 1, 2018, Plaintiff filed a response to the Order to Show Cause explaining its

delay was because it "believed that a default judgment had been obtained once the default was

entered." (D.I. 13 at 1).




        The Gagliardi Affidavit largely cites the allegations in the Szlezak Affidavit, and asks the
        Court to "grant the maximum allowance for statutory damages" in part because the
      · violation occun-ed in the "major metropolitan area" of Newark, Delaware. (D.I. 12, Exhibit
        A at ,il3, 17 (emphasis original)).


                                                   2
II.    LEGAL STANDARDS

       Defaults and default judgments are governed by Rule 55 of the Federal Rules of Civil

Procedure. Under Rule 55(a), where defendant is properly served and has subsequently "failed to

plead or otherwise defend, ... the clerk must enter the party's default." Fed. R. Civ. P. 55(a).

Following the clerk's entry of default, where a claim is not for a sum certain2, a plaintiff must

"apply to the court for a default judgment." Fed. R. Civ. P. 55(b)(2). In the Third Circuit, there is

a preference that, where possible, a case should be decided on its merits and not by default

judgment. Cananzaro v. Fischer, 570 Fed. Appx. 162, 165 (3d Cir. 2014). When determining

whether to grant a default judgment, the Court uses the three-part test set out by the Third Circuit

in Chamberlain v. Giampapa, which requires a consideration of "(1) prejudice to the plaintiff if

default is denied, (2) whether the defendant appears to have a litigable defense, and (3) whether

defendant's delay is due to culpable conduct." 210 F.3d 154, 164 (3d Cir. 2000) (citing United

States v. $55,518.05 in US. Currency, 728 F.2d 192, 195 (3d Cir. 1984)). The Court takes the

Complaint's well-plead facts as true, but damages must be proven by the Plaintiff. See Comdyne

I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.1990).

III.   DISCUSSION

       A.      Plaintiff is Entitled to Default Judgment Against M&I Hospitality of Delaware

       The Court will enter default judgment in favor of J&J and against M&I. This action has

been pending for more than three years without any response from Defendants, and the Clerk has

entered default. Moreover, the Court finds that the Chamberlain factors have been met. The




2
       "A claim is not a sum certain unless there is no doubt as to the amount to which a plaintiff
       is entitled as a result of the defendant's default." KPS & Assocs., Inc. v. Designs by FMC,
       Inc., 318 F.3d 1, 19 (1st Cir, 2003). Here, where several alleged factors affect the
       computation of damages, the claim is not a sum certain.


                                                 3
uncontroverted evidence suggests that Defendant M&I showed the Fight without a commercial

license and Plaintiff continues to be injured by an inability to recover its losses for this violation.

It is not apparent that M&I has a litigable defense given its failure to respond to the action. Finally,

where M&I has failed to respond to the Complaint, it can be inferred that the "delay is due to

culpable conduct." See Skeway v. China Natural Gas, Inc., Civ. A. No. 10-728 (RGA), 2015 WL

451435 at *1 (D. Del. Jan. 30, 2015).

        The Court will deny the entry of default with respect to defendants Ramos and Rivera.

Plaintiffs Complaint names Ramos and Rivera individually for their roles in "own[ing] and

operat[ing] the bar and restaurant known as Morelia Mexican Restaurant." (D.I. 1 at i)6). The

Complaint and Motion for Default Judgment contain no further allegations against Ramos and

Rivera. The failure to state a claim against these individuals presents a litigable defense for Ramos

and Rivera. Courts have found that "individual liability under the Cable Act requires that the

individual authorize the underlying violations." J&J Sports Production, Inc. v. 291 Bar & Lounge,

LLC, 648 F. Supp. 2d 469,473 (citing J & J Sports Productions, Inc. v. Benson, Civ. A. No. 06-

1119, 2007 WL 951872, at *7 (E.D.N.Y. Mar. 27, 2007)). In 291 Bar & Lounge, the Court noted

that an individual defendant would not be found liable where "plaintiff has made no allegation that

[the individual] was present for the violation, that he authorized or controlled it, or that he reaped

commercial profit from it." Id Moreover, that court emphasized that "[t]o the extent that J&J

wishes to assert liability against an individual in the future, it should make adequately detailed

allegations in the Complaint, beyond the conclusory and vague charge of mere ownership of the

offending entity." Id Despite that ruling in 2009, Plaintiff has failed to offer further detail in its

allegations here. The Court finds it would be inappropriate to hold Ramos and Rivera jointly and

severally liable alongside the business based on the allegations made. Additionally, whereas




                                                   4
default judgment is being entered against M&I, the Court finds no prejudice will result for Plaintiff

by denying default judgment with respect to Ramos and Rivera.

       B.      Plaintiff is Entitled to $2,752 in Damages Under 47 U.S.C. § 553

       As a threshold matter, Plaintiff is only entitled to damages under§ 553. J&J brought this

action under 47 U.S.C. §§ 553 and 605. "Section 605 prohibits the unauthorized interception of

satellite transmissions when the interception occurs outside of or before distribution of the service

of a cable system," while "[s]ection 553 applies 'once a satellite transmission reaches a cable

system's distribution phase."' See J & J Sports Production, Inc. v. 3rd Floor LLC, C.A. No. 13-

1896 (GMS) (D. Del. Aug. 29, 2017) ("3 rd Floor I") (citing TKR Cable Co. v. Cable City Corp.,

267 F.3d 196,207 (3d Cir. 2001)). In the Third Circuit, a plaintiff may seek relief under§ 553 or

§ 605, but not both. See TKR Cable, 267 F.3d at 205-206. Plaintiff requests the Court provide

relief under § 605, stating "[J&J] should not be prejudiced because it cannot isolate the precise

means of signal transmission the Defendants used .... " (D.I. 12 at 3). Plaintiff provides no legal

argument why § 605 is proper, but simply contends "it is inherently reasonable in this instance."3

The Court disagrees. Recent decisions from courts in the Third Circuit indicate a presumption that

§ 553 applies over § 605 when a plaintiff has provided no evidence of a satellite violation. See

Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 289 (E.D. Pa. 2014) ("where a

defendant has somehow intercepted a signal, but the means remain undiscovered - subterranean

or up in the air-then, 'unlike§ 605, a permissible inference can be drawn with respect to§ 553."'




3
       In its brief, Plaintiff cited no cases from any court in the Third Circuit, despite numerous
       opinions on this issue in recent years.


                                                 5
(internal citations omitted))4. J&J has shown no evidence of a satellite violation by Defendant

M&I and thus the Court will apply§ 553. Plaintiff is entitled to damages thereunder.

               i.     Statutory Damages Under Section 553

       Section 553 provides Plaintiff with an option to recover either actual or statutory damages.

47 U.S.C. § 553(c)(3)(A). J&J seeks statutory damages. Section 553 dictates "the party aggrieved

may recover an award of statutory damages for all violations involved in the acting, in a sum of

not less than $250 or more than $10,000 as the court considers just." 47 U.S.C. § 553(c)(3)(A)(ii).

Plaintiff requests the Court award the statutory maximum of $10,000 citing "the need for

significant deterrence." (D.I. 12 at 9)5. Courts, however, have found that statutory damages

'"should be calculated based solely on an estimate of actual damages,' without considering

deterrence." See e.g. Yakubets, 3 F. Supp. 3d at 275 (quoting Charter Commc 'ns Entm 't I DST v.

Burdulis, 460 F.3d 168, 181-83 (1st Cir. 2006)). The Honorable Gene E. K. Pratter's lengthy

consideration of deterrence with respect to statutory damages in Yakubets is persuasive, and the

Court will estimate the actual damages rather than focus on deterrence.

       The measurement of statutory damages must consider the cost defendant would have paid

for a license and defendant's profits attributable to the violation. Id at 279-80. Here, Plaintiff

provided a "rate card," which indicates that commercial licenses for the Fight varied from $2,200

to $20,200. (D.I. 12, Exhibit A-2). For a venue of "minimum seating" up to 100 people, the cost

of a sublicense would have been $2,200. (Id). The Szlezak Affidavit notes that three separate


4
       Last year in the Middle District of Pennsylvania, Plaintiff requested judgment solely under
       § 553 because it could not show evidence of a satellite violation. See J&J Sports
       Production, Inc. v. Smalls, Civ. A. No. 16-4883, 2017 WL 4680612 at *2 (M.D. Pa. Oct.
       18, 2017) (citing Pl.'s Am. Br. at 3-4).
5
       Both§§ 553 and 605 have statutory maximums of$10,000. Plaintiff incorrectly requested
       maximum damages under§ 605, but the Court finds it appropriate to apply the Plaintiffs
       request for maximum damages to§ 553.


                                                6
head counts during his brief stay at the bar indicated attendance of 85, 88, and 92 people. (D.I. 12,

Exhibit B). The Szlezak Affidavit does not indicate whether the individuals counted were sitting

or standing. (Id.). Nor does it supply pictures of the restaurant on the night at issue - or at any

time - to indicate that its seating capacity was more than 100 people. The Court need only accept

well-plead facts and requires the Plaintiff prove its damage estimates. Plaintiffs submission of an

estimated capacity, without more, does not meet the Plaintiffs burden. The Court awards $2,200

in damages based on the cost of a sublicense fee for a venue with seated capacity of 100 or fewer

people.

          Second, the Court can estimate profits by considering "(1) the size of the establishment;

(2) the number of patrons at the establishment, taken, to the extent possible, as the number of

patrons present because of the interception (to which evidence of advertising to attract customers

may be relevant); (3) the number, size, and position of screens displaying the broadcast (a factor

to be considered in conjunction with (1) and (2) as an indication of who might be there specifically

to watch); (4) any cover charge levied because of the interception; (5) what additional money

patrons spent because of the interception (i.e., the amounts spent by those who otherwise would

not have come, plus any other premiums or greater spending by those who would have come

anyway); and (6) any such other factors as may appear relevant before the court." Yakubets,

3 F. Supp. 3d at 280. The Court, however, "will necessarily have to exercise some discretion as

to whether to award any further damages at all, for evidence of profits may be too speculative."

Id. (emphasis added). The Court has been provided with no factual bases to estimate M&I's food

and drink revenues from the night of the Fight, let alone the percentage thereof spurred on from

showing the Fight. While other courts have engaged with theoretical calculations of revenue

numbers, the Court finds that process wholly speculative and thereby unjust. The investigator,




                                                  7
however, provided uncontroverted evidence that he paid a $6 cover charge to enter the

establishment, and counted a maximum of 92 people in attendance, the Court will award $552 in

damages based on the cover charge profit. Altogether, the Court awards Plaintiff $2,752 in actual

damages.

               ii.     Enhanced Damages Under Section 553

       Section 553(c)(3)(B) provides that where "the court finds that the violation was committed

willfully and for the purposes of commercial advantage ... the court in its discretion may increase

the award of damages ... by an amount of not more than $50,000." 47 U.S.C. § 553(c)(3)(B)

(emphasis added). Plaintiff has requested enhanced damages. The Court, however, does not find

that such damages are appropriate here. First, several courts in the Third Circuit have recently

questioned the efficacy of imposing such damages on small businesses where multiplying damages

"would cause extreme hardship ... and would result in gross overcompensation of Plaintiff."

See Smalls, 2017 WL 4680612, at *3; J & J Sports Prods., Inc. v. Hackett, Civ. A. No. 16-2725,

2017 WL 3912403, at *5 (E.D. Pa. Sept. 6, 2017). The Court finds this reasoning persuasive. In

this case, the statutory damages of $2,752 are substantial and should alone be sufficient to deter

M&I from future piracy violations.

       Second, the Court does not find that enhanced damages are appropriate in consideration of

Plaintiffs significant delays in the prosecution of this case. Plaintiff filed its Complaint on May

1, 2015. (D.I. 1). Thereafter, Plaintiff did nothing until the Court ordered the submission of a

status report on February 3, 2016. (D.I. 3). Plaintiff failed to respond to the Court as ordered, but

then later filed for (and obtained) entry of default against Defendants. (D.I. 4-9). For the ensuing

thirty-one months, there was no movement in this case. On October 2, 2018, the Court ordered

Plaintiff to show cause for failure to prosecute. (D.I. 10). On October 10, 2018, Plaintiff filed its




                                                 8
Motion with a supporting brief. (D.I. 11, 12). Though Plaintiff highlights the purported need for

enhanced damages as a deterrent, that suggestion is undercut by its own actions. Surely, if this

was of such importance, Plaintiff would have sought immediate relief. Instead, Plaintiff waited

two years to sue, another 10 months to request default, and another two and a half years to request

judgment - and only did so when the Court threatened to dismiss the case.

       Finally, the Court questions Plaintiffs claim that it "believed that a default judgment had

been obtained once the default was entered." (D.I. 13 at 1). Like Judge Pratter in the Eastern

District of Pennsylvania, the Court understands that "[i]t is not uncommon for litigants (and even

their lawyers) to fail to appreciate that there is a difference between 'default' governed by Federal

Rule of Civil Procedure 55(a) and a 'default judgment' authorized by Rule 55(b). Yakubets, 3 F.

Supp. 3d at 270 n.5. Plaintiffs history in this Court and around the country, 6 however, suggests a

familiarity with Rule 55 and the difference between subsection (a) and subsection (b). 7

       The Court finds the statutory damages sufficient and the prosecution delay unacceptable.

Thus, the Court will not exercise its discretion to provide Defendant with enhanced damages.

               iii.    Costs and Attorneys' Fees

       Section 553(c)(2)(C) provides "[t]he court may direct the recovery of full costs, including

awarding reasonable attorneys' fees to an aggrieved party who prevails." Such an award of costs



6      A brief search of J &Jon Westlaw indicates records of Plaintiff in at least 1,441 cases, 1,018
       of which include the term "default judgment."
7
       The Court has identified at least five other cases initiated by Plaintiff in this district. See
       3rd Floor I; J&J Sports Production Inc. v. Jtd Floor LLC, C.A. No. 14-511 (LPS) (D. Del.
       Mar. 29, 2018); J&J Sports Production Inc. v. Morrison, C.A. No. 14-713 (RGA) (D. Del.
       May 7, 2015); J&J Sports Production Inc. v. Kim, C.A. No. 14-1170 (LPS) (D. Del. March
       29, 2016); J&J Sports Production Inc. v. 3rd Floor LLC, C.A. No. 14-1449 (LPS) (D. Del.
       Mar. 29, 2018). In two of those cases, the case was dismissed for failure to prosecute after
       obtaining default, and in two others, Plaintiff moved for entry of default judgment after
       obtaining default.


                                                 9
is entirely within the court's discretion. Burdulis, 460 F.3d at 170 n.2. Plaintiffs Complaint and

the Gagliardi Affidavit request attorneys' fees (D.I. 1 at 6; D.I. 12., Exhibit A), but no additional

argument has been presented. For the reasons discussed supra in section III.B.ii, the Court will

not exercise its discretion to grant attorneys' fees and costs.

        C.      Common Law Conversion

        Count Three of the Complaint seeks compensatory and punitive damages for common law

conversion (D.I. 1 at 5), alleging that from their "interception, exhibiting, publishing, and

divulging the [Fight] ... the [] defendants tortuously obtained possession of the Program and

wrongfully converted it to its own use and benefit." (Id). Plaintiff cites a California statute

regarding conversion as well as a single California state case to support its request for damages

but has not explained why California law should apply in this case. In any event, this Court has

previously found that recovery on a common law conversion claim would be duplicative where

plaintiff already succeeded on a theory of unlawful interception and distribution. See 3rd Floor I,

C.A. No.13-1896 (GMS) at *2. The Court will thus not grant Plaintiffs request for damages with

respect to a claim for conversion.

IV.     CONCLUSION

        For the foregoing reasons, Plaintiffs Motion for Default Judgment (D.I. 11) is hereby

granted as to Defendant M&I Hospitality of Delaware Inc. and denied as to the individual

Defendants Igor Ramos and Martha Rivera. The Court awards damages to Plaintiff in the amount

of $2,752 against M&I Hospitality of Delaware Inc. An appropriate Order will follow.




                                                  10
